Citation Nr: 1821224	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for sinusitis.

4. Entitlement to a higher initial rating for major depressive disorder, in excess of 30 percent prior to July 2, 2014, and in excess of 70 percent thereafter.

5. Entitlement to a higher initial rating for a traumatic brain injury, in excess of 10 percent prior to December 22, 2011, in excess of 40 percent from December 22, 2011, and in excess of 70 percent from December 3, 2015.

6. Entitlement to an effective date prior to October 1, 2010 for the award of service connection for a traumatic brain injury. 



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 2009 to September 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was seen for symptoms and complaints related to sleep apnea in service and was diagnosed with obstructive sleep apnea shortly after service separation.  

2. The Veteran does not have a current diagnosis of asthma shown by current pulmonary function testing. 


3. For the entire rating period, service-connected major depressive disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

4. For the entire rating period, the Veteran's traumatic brain injury has resulted in symptoms of moderate impairment of memory, attention, concentration and executive functions resulting in moderate functional impairment.  His traumatic brain injury does not approximate a rating based on severely impaired judgment; inappropriate social interactions most or all of the time; consistent disorientation to person, time, place or situation; severely decreased motor activity; severely impaired visual spatial orientation; a complete inability to communicate; or a persistently altered state of consciousness.

5.  The Veteran separated from service on September 30, 2010.  Service connection for a traumatic brain injury was granted effective the day following separation on  October 1, 2010.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2018).

2. The criteria for service connection for asthma have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2018).

3. Resolving reasonable doubt in the Veteran's favor, prior to July 2, 2014, the criteria for an initial 70 percent rating for major depressive disorder have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2018).

4. For the entire rating period, the criteria for an initial rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2018).

5.  Resolving reasonable doubt in the Veteran's favor, prior to December 3, 2015, the criteria for an initial 70 percent rating for a traumatic brain injury have been met. 38 U.S.C.A. §§ 1155, 5103 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2018).

6.  For the entire rating period, the criteria for an initial rating in excess of 70 percent for a traumatic brain injury have not been met.  38 U.S.C.A. §§ 1155, 5103 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2018).

7.  The claim for an effective date prior to October 1, 2010, for the award of service connection for a traumatic brain injury is denied as a matter of law. 38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.150, 3.151, 3.159, 3.400 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran was provided adequate preadjudicatory notice addressing the initial claims for service connection and additional notice is not required to address the downstream appeals for a higher initial rating and earlier effective date.  The Board finds that VA examinations, when considered with other evidence of record, are sufficient for rating purposes.  With respect to the appeal for service connection for asthma, because a VA examination has established, based on pulmonary function testing, that no current diagnosis of asthma exists, no further development is needed to address that issue.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2018).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Obstructive sleep apnea and asthma are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Obstructive Sleep Apnea

The Veteran contends that obstructive sleep apnea had its onset in service.  In support of his claim, he submitted lay evidence from his girlfriend, who reported that most nights, the Veteran awoke gasping for air.  She also reported witnessing restless sleep and loud snoring.  A statement from the Veteran's roommate identified symptoms of daytime sleepiness and loud snoring.  

The record includes an August 2010 sleep study from Summerville Medical Center, which was completed while the Veteran was still in service.  The Veteran reported during the evaluation that other people had observed episodes of apnea, and he described poor sleep and daytime sleepiness.  The sleep study identified 30 abnormal breathing events, with 30 causing arousal.  The longest apneic event was 23.7 seconds.  The physician, nonetheless, indicated that the Veteran did not meet the criteria for sleep apnea syndrome at that time.  A second sleep study was completed in October 2011 approximately one year, post-service, by the Sleep Center of Paoli Hospital.  The Veteran had six obstructive apneas recorded, and 35 hypoapenas.  He was diagnosed with mild obstructive sleep apnea.  

A February 2010 VA examiner identified a diagnosis of sleep apnea with an onset in 2010, noting findings from the August 2010 sleep study.  However, in a March 2012 supplemental opinion, a different VA examiner opined that the Veteran's sleep apnea was not caused by or related to service, reasoning that the August 2010 sleep study showed no diagnosis of sleep apnea.  

In this case, the Veteran was evaluated for symptoms and complaints related to sleep apnea while he was in service and he was diagnosed with obstructive sleep apnea not long after service separation.  While a March 2012 VA examiner opined that sleep apnea was not related to service, this was based solely on the differential diagnosis made during the August 2010 sleep study and the opinion appears to be on contrast to the initial finding of in-service incurrence indicated by the February 2010 VA examiner.  Because a diagnosis of sleep apnea was made approximately one year after the initial sleep study in August 2010, based on the same symptoms and presentation, and because a high number of apneas, hypoapneas, or abnormal breathing events causing arousal were identified during both sleep studies, the Board finds, resolving the benefit of the doubt in favor of the Veteran, that sleep apnea was incurred in service.  


Asthma

Service treatment records, and associated pre-service treatment records, identify a history childhood asthma prior to service.  An entrance examination was not completed, but a November 2009 periodic examination dated five months after service entrance identified a history of asthma and congenital coagulopathy.   

A February 2011 VA examination shows that the Veteran reported a history of childhood asthma, but he did not have a current diagnosis of asthma or residuals, and he had no shortness of breath. 
 The lack of diagnosis was based on pulmonary function testing, and thus, is probative.  The evidence of record does not otherwise identify a current diagnosis of asthma.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of asthma.  For these reasons, service connection for asthma is denied.  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran has challenged the initial rating assigned for major depressive disorder and a traumatic brain injury by seeking appellate review. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  While the Veteran was assigned staged ratings in this case, based on the evidence of record, the Board finds that a staged rating is not warranted for either major depressive disorder or a traumatic brain injury, and higher initial ratings are warranted for the entire appeal period.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a  service-connected disability. 38 C.F.R. § 4.14 (2018).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Major Depressive Disorder 

Prior to July 2, 2014, the Veteran was in receipt of a 30 rating under Diagnostic Code 9434 for major depressive disorder.  A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

From July 2, 2014, he was assigned a 70 percent rating.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013).  "A veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Veteran's representative contends in a March 2017 statement that a higher 70 percent rating is warranted for major depressive disorder prior to July 2014.  The Board finds, resolving reasonable doubt in the Veteran's favor, that for the entire appeal period, major depressive disorder resulted in occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a higher initial 70 percent rating.    

The record shows that the Veteran was medically separated from service due to major depressive disorder.  A February 2011 VA examiner diagnosed with major depressive disorder with anxiety, characterized as moderate.  The examiner found, however, that major depressive disorder resulted in occupational and social impairment with deficiencies in most areas to include thinking and mood.  At the time of the examination, the Veteran had been in a relationship of six months.  He reported few social connections and spent most of his time with his girlfriend.  The Veteran did coach a youth wrestling team two evenings a week, and was working at Merck Pharmaceuticals.  The Veteran's symptoms included depressed mood, anxiety, loss of interest in activities, appetite change, sleep problem, changes in energy level, feelings of worthlessness, social isolation or withdrawal, and irritability.  A mental status examination shows that the Veteran was clean and neatly groomed, psychomotor activity was unremarkable, speech was unremarkable, the Veteran's attitude was cooperative, affect was appropriate, and mood was depressed.  His attention was intact, and he was oriented to person, time, and place.  Thought process and content were unremarkable, and with regard to judgement, the Veteran understood the outcome of behavior.  The Veteran had sleep impairment.  He did not exhibit inappropriate behavior, obsessive or ritualistic behavior, delusions, and he denied suicidal thoughts.  Memory was normal.  Psychological testing was also completed during the examination.  The Veteran's scores suggested severe depressive mood and mild to moderate levels of anxiety.   

A December 2011 private psychoeducational evaluation completed by J.S., a licensed psychologist, identified diagnoses of attention deficit hyperactivity disorder (ADHD), cognitive disorder not otherwise specified, and major depressive disorder, moderate, recurrent.  The Veteran was experiencing difficulty at his full-time position at Merck.  He was hoping to pursue his MBA and was hoping to secure academic accommodations within that environment.  Psychological testing was completed.  A summary shows that the Veteran endorsed marked emotional distress in the form of anxiety, depressed mood, and emotional lability.  Results also revealed impulsivity, chronic anger, hypervigilance, and social isolation.  The Veteran also had impairment in memory, mood instability, and emotional reactivity.  

A letter from the Veteran's employer indicated that the Veteran took a leave of absence from March 2014 to April 2014.  He returned to work at the end of April 2014 and took three to four weeks to reacclimate.  

A July 2014 VA examination identified diagnoses of major depressive disorder, cognitive disorder NOS, and ADHD. The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The VA examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and mood.  The Veteran was married in September 2013.  He did not keep in touch with his parents very much but reported getting information from his parents through his wife.  He felt that his wife had been extremely patient with him.  His wife was fearful of his anger outburst.  They had been to marital counseling.  He reported having no friends and having a lack of motivation.  He was employed at Merck since November 2010, but last worked three weeks prior.  He had been placed on a performance plan in February 2014 and had been unable to meet the requirements of the performance plan.  He reported that he could not adjust to changes at his job because he had to deal with more people and rely on memory.      

In this case, because it is not possible to separate the effects of the service-connected psychiatric disorder from his other psychiatric diagnoses under Diagnostic Code 9434, such signs and symptoms have been attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2018); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

The Veteran's psychiatric symptoms include depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgement, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene.  Examination of the Veteran showed that he was generally neat and clean with minimal attention to grooming.  He was alert, oriented for person, place, and time, but had difficulty with the specific month and date.  He had a number of extraneous mouth and tongue movements and some tremulousness in his hands.  He fidgeted with a towel.  Conversation was articulate but hesitant.  Thought process was slow, speech was normal, and the Veteran denied hallucinations or delusions.  He acknowledged suicidal ideation.  Mood was depressed and anxious, affect was blunted.  Cognitive function appeared impaired.  Judgement was fair, insight was poor.  The Veteran had problems with short term memory.  

The evidence of record shows that, for the entire rating period, the Veteran has psychiatric symptoms which include, among other symptoms, depression, anxiety, chronic sleep impairment, difficulty with concentration, impaired memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.  The Board finds that these symptoms are consistent with both 50 percent and 70 percent ratings for major depressive disorder.  Since the July 2014 VA examination, the Veteran was also shown to have symptoms of suicidal ideation and some neglect of personal appearance, consistent with a 70 percent rating.  

The Board finds that for the entire rating period, both prior to and from July 2, 2014, the Veteran has been shown to exhibit occupational and social impairment in most areas, to include work, family relations, thinking, and mood.  Psychological testing completed during the February 2011 VA examination identified severe depression and mild to moderate anxiety.  The December 2011 VA examiner identified marked emotional distress in the form of anxiety, depressed mood, and emotional lability, as well as impulsivity, chronic anger, and social isolation.  The July 2014 VA examination VA examination continued to identify symptoms and impairment consistent with a 70 percent rating.  The Board finds, resolving reasonable doubt in the Veteran's favor, that for the entire rating period, the Veteran's major depressive disorder has been characterized by symptoms and a level of impairment consistent a 70 percent rating under Diagnostic Code 9434.  

The Board finds that the Veteran has not met or more nearly approximated the criteria for a higher 100 percent disability rating for major depressive disorder at any time during the appeal period.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment due to symptoms of such a severity as described for a 100 percent evaluation.  The February 2011 and July 2013 VA examiners identified occupational and social impairment in most areas, but did not identify total occupational and social impairment due to the Veteran's psychiatric symptoms.  The December 2011 private evaluation did not otherwise identify total occupational impairment and total social impairment due to the Veteran's acquired psychiatric disorder.  VA examinations show that the Veteran coached a wrestling team, and while he had few or no friends, he had maintained a relationship with his girlfriend whom he later married.  He was able to maintain full time employment until 2014.  A July 2014 VA examination shows that the Veteran was unemployed at that time, but he reported that this was due to changes in his job that required more interaction with people and reliance on memory.  Moreover, the Board finds that the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  The Board finds that the degree of severity of the Veteran's psychiatric symptoms and functional impairment is not consistent with a 100 percent rating for major depressive disorder at any time during the appeal period.

Traumatic Brain Injury

The criteria for evaluating traumatic brain injury (TBI) are set forth in Diagnostic Code 8045.  The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 provide as follows:

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is "total," then the overall percentage evaluation is based on the highest facet. A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet. If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent. A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1." Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

There may be an overlap of manifestations of conditions evaluated under the table entitled "Evaluation Of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2). 

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3). 

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045. 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides for the following levels of impairment: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired 0 May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Veteran's representative contends in March 2017 statement that a 70 percent is warranted for the Veteran's TBI for the entire rating period.  The Veteran was assigned an initial staged rating for residuals of a traumatic brain injury.  The Board notes that the Veteran has exhibited emotional/behavioral dysfunction due to both his service-connected psychiatric disability and his traumatic brain injury.  Diagnostic Code 8045 provides that emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings-mental disorders,  when there is a diagnosis of a mental disorder.  As such, such the Veteran's emotional/behavioral manifestations were separately rated as a part of the Veteran's major depressive disorder.  Similarly, posttraumatic headaches associated with his traumatic brain injury were separately rated by the RO as a distinct disability.  Thus, the symptoms contemplated in these disability ratings will not be considered in rating the Veteran's traumatic brain injury under Diagnostic Code 8045. 

After a review of the evidence, lay and medical, the Board finds that a higher initial 70 percent rating is warranted for a traumatic brain injury for the entire rating period.  The Board has considered the 10 facets discussed above.  For memory impairment, the record shows that for the entire rating period, the Veteran has exhibited impaired memory, verified by objective testing.  The Veteran has exhibited memory impairment which has been described by examiners as mild to moderate.  While a February 2011 TBI examination identified complaints of mild memory loss, attention, concentration, or executive functions without evidence on objective testing, comprehensive testing for Memory and Learning completed at a December 2011 private psychoeducational evaluation that same year identified impairment on the General Memory Index and Verbal Memory index, and borderline impairment on the Visual memory index.  On the Attention/ Concentration Index, a measure of immediate rote memory ability, the Veteran performed on the impaired range.  Long term recall for verbal information was also impaired.  In the psychologist's summary, she indicated that the Veteran's ability to form new memory traces was also compromised by problems with attention and weak executive functioning.  At the December 2015 VA TBI examination, the examiner reported that the Veteran had moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  

When evidence from the December 2011 private evaluation, which included extensive memory testing, is considered in conjunction with the earlier February 2011 VA examination and the later December 2015 findings, the Board finds that the overall level of memory, attention, concentration, and executive function impairment attributable to the Veteran's TBI more nearly approximates a level 3 for the entire rating period, representing objective evidence on testing of moderate impairment of memory, concentration, or executive functions resulting in moderate functional impairment.  Under Diagnostic Code 8045, a 70 percent disability rating is therefore warranted for the entire rating period.  

The Board finds that a rating in excess of 70 percent is not warranted under Diagnostic Code 8045 as none of the facets have been shown to warrant a level higher than 3. The Board finds that the Veteran's does not have objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment, as the Veteran's most recent TBI examination identifies the level of such impairment as moderate.  The Veteran's judgment has not been shown to approximate severe impairment for routine and family decisions as a result of the traumatic brain injury. Judgement was normal on a February 2011 VA examination, and mildly impaired on the December 2015 VA examination. A July 2014 VA psychiatric examination also indicated some impairment in judgement.  However, he has not been shown to lack the ability to judge when to avoid dangerous situations. 

The Veteran's social interactions, while also impaired, have not been found to be inappropriate most or all of the time.  The February 2011 and December 2015 VA examinations identified occasionally inappropriate social interaction, or verbally inappropriate at times.  The Veteran has been shown to be largely oriented to person, time, place and situation.  The February 2011 and December 2015 VA examinations indicate that the Veteran was always oriented to person, time, place, and situation.  While a July 2014 VA psychiatric examination indicates that the Veteran was not able to identify the month and date correctly, the record does not show that he is consistently disoriented to two or more of the four aspects of orientation.  Similarly, motor activity is not shown to be severely decreased due to apraxia, and was shown to be normal on VA examinations.  His visual spatial orientation is not shown to be severely impaired.  Visual special orientation was normal in February 2011 and was mildly impaired on a December 2015 VA examination.  The Veteran is not unable to touch or name his own body parts, identify the relative position in space of two different objects or find his way from one room to another. 

Regarding subjective symptoms, the Veteran is already in receipt of a separate rating for service-connected headaches.  February 2011 and December 2015 VA examiners identified three or more subjective symptoms that mildly interfere with work, activities of daily living, family, or other close relationships.  The Veteran's communications are not totally impaired. Rather, VA examinations show that he is generally able to communicate by written and spoken language. Finally, his consciousness is consistently normal, with no indication of a persistently altered state, such as a vegetative state, minimally responsive state, or a coma. 

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination. Only one evaluation is assigned for all the applicable facets. In the present case, an initial 70 percent rating is warranted for the reasons discussed above. A rating in excess of 70 percent is not warranted at any time during the appeal as the Veteran has not been shown to exhibit a total level of impairment for any facet. 

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's entitlement to special monthly compensation. The record does not show, nor does the Veteran contend, that his TBI, in and of itself, results in sensory impairments, impairment of reproductive functionality, or the need for aid and attendance.

Earlier Effective Date 

In a March 2017 statement, the Veteran's representative contends that an effective date prior to October 1, 2010 is warranted for the award of service connection for a traumatic brain injury based on the submission of a September 2010 claim for benefits.  He contends that the Veteran's effective date should be taken back to September 2010.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a),(b) (2012); 38 C.F.R. § 3.400 (b) (2018).

The Veteran filed a formal Pre-discharge Compensation Claim (For use only with Benefits Delivery at Discharge (BDD) or Quick Start Claims), VA Form 21-526c, received on September 8, 2010, prior to his separation from service.  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he separated from active service on September 30, 2009.  Service connection for a traumatic brain injury was granted effective October 1, 2010, the day following the date of his separation from active service.

While the Veteran's representative contends that the Veteran is entitled to an effective date prior to October 1, 2010, there is no legal basis for the assignment of an effective date prior to his separation from active service. The law provides that the effective date for a grant of service connection may be affixed as the day following the Veteran's discharge from service if an application for service connection is received within the one-year period following service discharge. See 38 C.F.R. § 3.400 (b)(2).  The date of the Veteran's separation from active service was September 30, 2010.  The day following his date of separation was October 1, 2010.  Thus, October 1, 2010 is the earliest possible effective date for the award of service connection for traumatic brain injury. As there is no legal basis for the appeal for an earlier effective date, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for asthma is denied.

Prior to July 2, 2014, a higher intial 70 percent rating is granted for major depressive disorder. 

An initial rating in excess of 70 percent for major depressive disorder is denied.  

Prior to December 3, 2015, a higher initial 70 percent rating is granted for a traumatic brain injury.

An initial rating in excess of 70 percent for a traumatic brain injury is denied.  

An effective date prior to October 1, 2010 for service connection for a traumatic brain injury is denied as a matter of law.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2018).  

Service treatment records include treatment records dated prior to service, which indicate treatment for sinus infections in 2004 and treatment for acute sinusitis in 2008.  While a February 2011 VA examiner identified a current diagnosis of chronic sinusitis, with a history of sinusitis since high school, a specific opinion was not provided with regard to whether sinusitis was aggravated in service.  The Veteran's representative contends in March 2017 statement that a remand for a medical opinion is warranted to address service connection for sinusitis.  The Board finds that a remand is warranted in this case.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to the February 2011 VA examiner or other appropriate examiner for a supplemental medical opinion. Another examination is not required. However, one should be afforded to the Veteran if it is deemed necessary by the examiner. The record should be made available to the examiner for review. The VA examiner should provide opinions addressing the following:

(a). Whether currently diagnosed chronic sinusitis, clearly and unmistakably, preexisted service and if so, whether or not it, clearly and unmistakably, increased in severity beyond its natural progression during service. 

(b).  If chronic sinusitis did not, clearly and unmistakably, preexist service, the examiner should state whether it is at least as likely as not that currently diagnosed chronic sinusitis was incurred in service.  

The examiner should provide a rational for all opinions rendered. 

2. After all development has been completed, the AOJ should readjudicate claim. If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


